          Case 1:17-cv-05526-AJN Document 74 Filed 01/18/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                       §
 INTERNATIONAL COUNCIL OF
 SHOPPING CENTERS, INC.,                               §   Case Number: 17-cv-5526

                                      Plaintiff,       §

        v.                                             §       CLERKS CERTIFICATE OF
                                                                     DEFAULT
 INFO QUARTER LLC,                                     §
 and SANKALP SHETTAR,                                  §
                                      Defendants.      §


       I, RUBY J. KRAJICK, Clerk of the United States District Court for the Southern District

of New York, do hereby certify that this action was commenced on July 20, 2017 with the filing

of a summons and complaint, a copy of the summons and complaint was served on Defendant

Info Quarter, LLC by first class mail on its registered agent Incorp Services, Inc, at the following

address: 919 North Market Street, Suite 950, Wilmington, DE 19801, on August 8, 2017, and

proof of service was filed on January 16, 2019. Docs. # 1, 71. I certify that the docket entries

indicate that Plaintiff International Council of Shopping Centers, Inc. filed a Second Amended

Complaint on January 18, 2018, which added Defendant Sankalp Shettar. Doc. # 46. I certify

that the docket entries indicate that Defendants Info Quarter, LLC and Sankalp Shettar, through

their attorney David Dong Ann Lin, moved to dismiss the Second Amended Complaint on

February 9, 2018. Doc. # 47. I certify that the docket entries indicate that on November 21,

2018 Defendants Info Quarter, LLC and Sankalp Shettar’s attorney David Dong Ann Lin moved

to withdraw as counsel. Doc. # 61. I certify that the docket entries indicate that on November

27, 2018, the Court granted attorney David Dong Ann Lin’s motion to withdraw and the Court

stayed the action for thirty (30) days “to allow Defendants to obtain new counsel and for that

new counsel to file a notice of appearance or, alternatively, for the individual Defendant pro se to
          Case 1:17-cv-05526-AJN Document 74 Filed 01/18/19 Page 2 of 2




file a notice of appearance.” Doc. # 65. I certify that the docket entries indicate that on January

8, 2019 the Court stated that “[t]o date, no new counsel has appeared on behalf of Defendants,

nor has the individual Defendant pro se filed a notice of appearance. Within fourteen days of

this order, Plaintiff shall move for default judgment against Defendants pursuant to this Court’s

Individual Practices in Civil Cases.” Doc. # 68. I further certify that the docket entries indicate

that no new counsel has appeared on behalf of Defendants Info Quarter, LLC and Sankalp

Shettar, nor has the individual Defendant Sankalp Shettar pro se filed a notice of appearance.

The default of Defendants Info Quarter, LLC and Sankalp Shettar is hereby noted.


Dated: New York, New York ,


       _____________, 20____                  RUBY J. KRAJICK
                                              Clerk of Court




                                              By: _________________________
                                              Deputy Clerk
